United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1986
Issued: April 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 31, 2009 appellant timely appealed the April 17, 2009 merit decision of the
Office of Workers’ Compensation Programs, which affirmed an April 7, 2008 schedule award.
Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has greater than 10 percent impairment of both the left and
right upper extremity. On appeal, appellant asserts that the Office failed to follow its procedures
to select an independent medical examiner.
FACTUAL HISTORY
Appellant, a 46-year-old mail handler, has an accepted claim for bilateral carpal tunnel
syndrome and right elbow tendinitis and epicondylitis, which arose on or about
January 29, 2003. On November 17, 2005 she underwent a right carpal tunnel release, which the
Office approved.1 Following surgery, appellant received appropriate wage-loss compensation.
1

Appellant’s surgeon was Dr. Alexander M. Marcus, a Board-certified orthopedic surgeon, with a subspecialty in
hand surgery.

She returned to work on January 26, 2006 and ultimately resumed her regular duties as a mail
handler.
In February 2007 appellant filed a claim for a schedule award. She submitted a
November 6, 2006 impairment rating from Dr. David Weiss, a Board-certified orthopedist, who
diagnosed cumulative and repetitive trauma disorder, bilateral carpal tunnel syndrome and
chronic lateral epicondylitis of the right elbow. Dr. Weiss found 60 percent impairment of the
right upper extremity and 30 percent impairment of the left upper extremity. His impairment
rating for the right upper extremity included motor strength deficits involving the biceps (6
percent) and triceps (10 percent). Additionally, Dr. Weiss found impairment due to “Grade 4”
sensory deficit involving the median nerve (31 percent) and impairment due to right lateral pinch
deficit (30 percent). Regarding the left upper extremity, he found impairment for left thumb
abduction (9 percent) and lateral pinch deficit (20 percent). Dr. Weiss also found a “Grade 4”
sensory deficit involving the left median nerve (10 percent). According to him, appellant
reached maximum medical improvement (MMI) on November 6, 2006.
On March 3, 2007 Dr. Morley Slutsky, Board-certified in occupational medicine, the
Office’s district medical adviser (DMA), reviewed the case record, including Dr. Weiss’
November 6, 2006 impairment rating. He found 13 percent bilateral upper extremity impairment
due to Grade 4 sensory (10 percent) and motor (3 percent) deficits involving the median nerve.
Dr. Slutsky explained that appellant’s claim had not been accepted for a triceps or biceps
condition, and therefore, any impairment attributed to those conditions was unrelated to the
current claim. He also indicated that, when determining impairment due to carpal tunnel
syndrome, lateral pinch strength should not be used to rate median nerve motor deficit.
The Office declared a conflict in medical opinion based on the disagreement between
Dr. Weiss and the DMA regarding the extent of appellant’s bilateral upper extremity permanent
impairment. It selected Dr. Edward B. Krisiloff, a Board-certified orthopedic surgeon, to
conduct an impartial medical evaluation. Dr. Krisiloff examined appellant on November 9,
2007, and based on his evaluation, he found 10 percent impairment of both upper extremities due
to Grade 4 sensory deficits involving the left and right median nerve. His examination did not
reveal evidence of motor deficit in either extremity. Dr. Krisiloff also noted that there was no
restriction as far as range of motion. He explained that the difference between his rating (10
percent) and Dr. Slutsky’s (13 percent) was due to the absence of evidence of motor deficit.
Dr. Krisiloff also expressed disagreement with Dr. Weiss’ inclusion of impairment due to right
biceps and triceps weakness, as they were not accepted conditions. Lastly, he stated that pinch
strength was not a reliable way to determine median nerve impairment in the hand.
Dr. Krisiloff’s physical examination revealed no thenar atrophy and appellant had normal
opposition of her thumb, bilaterally.
On November 17, 2007 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and
DMA, reviewed Dr. Krisiloff’s report and concurred with the impartial medical examiner’s 10
percent bilateral upper extremity impairment rating.
On April 7, 2008 the Office granted a schedule award for 10 percent impairment of the
left and right upper extremities. The award covered a period of 62.4 weeks beginning
April 7, 2006. The Branch of Hearings and Review affirmed the schedule award by decision
dated April 17, 2009.
2

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.2 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.3 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).4 While the fifth edition of the
A.M.A., Guides was in effect when the Office issued the April 7, 2008 schedule award, the
Office has since adopted the sixth edition of the A.M.A., Guides (6th ed. 2008) for all schedule
award determinations issued on or after May 1, 2009.5
The Act provides that, if there is disagreement between the physician making the
examination for the Office and the employee’s physician, the Office shall appoint a third
physician who shall make an examination.6 A physician selected by the Office to serve as an
impartial medical examiner should be free to exercise his judgment independently.7 The Office
developed procedures for selecting impartial medical examiners that were designed to provide
safeguards against any possible appearance that the selected physician’s opinion is biased.8 The
procedures contemplate that an impartial medical examiner will be selected from Board-certified
specialists in the appropriate geographical area on a strict rotating basis in order to negate any
appearance of preferential treatment between a particular physician and the Office.9
The Federal (FECA) Procedure Manual provides that the selection of referee physicians
(impartial medical examiners) is made through a “strict rotational system” using appropriate
medical directories.10 According to the procedure manual, the Physicians’ Directory System
(PDS) should be used for selecting impartial medical examiners wherever possible.11 The PDS
2

For a total loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1) (2006).
3

20 C.F.R. § 10.404 (2009).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

5

Id. at Chapter 3.700, Example 1 (January 2010).

5 U.S.C.

6

5 U.S.C. § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994). Where the Office has referred appellant to an
impartial medical examiner to resolve a conflict in the medical evidence, the opinion of such a specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special weight. Gary R.
Sieber, 46 ECAB 215, 225 (1994).
7

T.P., 58 ECAB 524, 526-27 (2007).

8

Id.

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).

10

Id.

11

Id.

3

is a set of stand-alone software programs designed to support the scheduling of second opinion
and referee examinations.12 The PDS database of physicians is based in large part on the
Directory of Medical Specialists compiled by the American Board of Medical Specialties. The
Directory contains the names of physicians who are Board-certified in certain specialties as
recognized by the American Medical Association. The PDS database also includes Boardcertified osteopathic physicians recognized by the American Osteopathic Association.13
ANALYSIS
Appellant’s counsel argued, inter alia, that the Office failed to abide by its own
procedures in selecting Dr. Krisiloff as the impartial medical examiner.14 With respect to the
selection of an impartial medical examiner, the procedure manual provides that the services of all
available and qualified Board-certified specialists will be used as far as possible to eliminate any
inference of bias or partiality.15 This is accomplished by selecting specialists in “alphabetical
order” as listed in the roster chosen under the specialty and/or subspecialty heading in the
appropriate geographic area, and repeating the process when the list is exhausted.16 In this
instance, Dr. Krisiloff’s selection appears not to have been based on a “strict rotational system”
as mandated by the procedure manual.
The Office selected Dr. Krisiloff after bypassing four other orthopedic surgeons whose
surnames fell within the N to S range of the alphabet. The last physician bypassed prior to
Dr. Krisiloff’s selection as impartial medical examiner was his associate, Dr. Stephen
Schneider.17 When a physician is bypassed the Office is required to provide a reason.18 The
Office’s reported reason for bypassing Dr. Schneider was because he did not perform impartial
medical evaluations. It was further noted that “Dr. Krisiloff does the [impartial medical
examinations].”
Having bypassed Dr. Schneider, the Office should have proceeded
alphabetically down the list of qualified Board-certified specialists. However, there is no
indication that this occurred. Instead, the Office selected Dr. Krisiloff as the impartial medical
examiner.
While there is no evidence of bias on the part of Dr. Krisiloff, the Office’s failure to
adhere to a “strict rotational system” denies his opinion the appearance of unbiased and impartial
fact-finding that the PDS was purposely designed to instill. Because it does not appear that
Dr. Krisiloff was not properly selected as an impartial medical examiner, his November 9, 2007
impairment rating is not entitled to determinative weight. Consequently, there remains an
12

Id. at Chapter 3.500.7 (May 2003).

13

Id.

14

Contrary to counsel’s argument, the Office properly found there was a conflict of medical opinion between
appellant’s physician, Dr. Weiss, and the DMA, Dr. Slutsky. As discussed infra, the conflict remains unresolved
based on Dr. Krisiloff’s November 9, 2007 impairment rating.
15

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b(1) (May 2003).

16

Id.

17

The letterhead on Dr. Krisiloff’s November 9, 2007 report includes his name as well as Dr. Schneider’s.

18

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.7d(4) (May 2003).

4

unresolved conflict in medical opinion regarding the extent of appellant’s bilateral upper
extremity impairment.
On remand, the Office is instructed to refer appellant to an impartial medical examiner to
determine the extent of any employment-related permanent impairment in accordance with the
A.M.A., Guides (6th ed. 2008). After such further medical development, the Office shall issue a
de novo decision regarding appellant’s entitlement to a schedule award.
CONCLUSION
The case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 17, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: April 22, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

